Citation Nr: 9915394	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.

The appeal arises from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part granting 
service connection and assigning a 10 percent disability 
rating for low back pain.  The veteran appealed the initial 
rating of 10 percent.


REMAND

At a September 1998 Board Video Conference hearing, the 
veteran's representative informed that the veteran was 
seeking the assignment of a 20 percent for his low back 
disability.  The veteran's representative explained that the 
veteran had shortening of the right lower extremity which 
caused an extreme pelvic tilt and in turn caused extreme 
muscle spasms of the low back.  The veteran confirmed these 
contentions at his hearing and asserted, in essence, that he 
was entitled to a higher evaluation.

The veteran has claimed entitlement to an initial rating in 
excess of the 10 percent assigned upon the RO's granting of 
service connection for low back pain.  Accordingly, the RO 
and the Board must consider entitlement to a higher rating 
than the 10 percent initially assigned from the January 10, 
1997 date of service connection for low back pain through to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, the veteran was afforded a July 1997 VA 
examination for compensation purposes that did not adequately 
assess the nature and extent of the veteran's claimed low 
back disorder.  A more detailed examination is needed to 
assist in determining the appropriate rating to be assigned 
for the veteran's back disability.  

The veteran's low back pain may be appropriately rated under 
the rating code for lumbosacral strain.  Under that code, 
where there are slight subjective symptoms only, a 
noncompensable rating is assigned; where there is 
characteristic pain on motion, 10 percent is assigned; where 
there is muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in standing position, 20 
percent is assigned; where the condition is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, 40 percent 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

Unfortunately, the July 1997 examiner did not report whether 
or not there was muscle spasm, or objective signs of pain on 
motion or whether there was any functional loss due to pain.  
The examiner commented that in regard to "DeLuca," further 
discussion would be speculative; however, the examiner did 
not comment on many of the objective findings necessary to 
provide for an informed evaluation of the veteran's back 
disability.
  
The veteran's disability may also be rated based on 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  38 C.F.R. § 4.71a (1998).  Accordingly, 
reexamination is also necessary to comply with DeLuca v. 
Brown, 8 Vet.App. 202 (1995), in which the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
cases such as this, where the veteran's disability may also 
be rated for limitation of motion due to pain or loss of 
functional use due to weakness, fatigability, incoordination 
or pain on movement, such DeLuca observations as to pain and 
functional loss of use effectively limiting motion must be 
made by the VA examiner. 

The Court in DeLuca held that a Diagnostic Code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The  Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.  Therefore 
the Board finds that further development is required.  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
give him the opportunity to identify any 
additional sources of medical treatment, 
both VA and non VA, he has received for 
his low back pain and request that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Next, the veteran should be afforded 
an appropriate VA examination to 
determine the nature and severity of his 
service connected low back disorder.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
necessary tests should be performed.  The 
VA examiner should determine whether the 
veteran exhibits pain on movement, 
weakened movement, excess fatigability, 
or incoordination.  In particular, the 
examiner should comment on whether there 
is likely to be additional range-of-
motion loss of the low back due to 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, to include flare-ups.  The 
examiner's inquiry in this regard should 
not be limited to muscles or nerves, but 
should include all structures pertinent 
to movement of the joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
to the back that develops on use.  
Specific findings should be made 
regarding range of motion and the level 
of pain on motion.  The examiner should 
report what normal range of motion is for 
the lower back.  The examiner should also 
specify whether there is spasm, including 
spasm on extreme forward bending, and 
should state whether there is listing of 
the spine or a positive Goldthwait's 
sign.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability rating above 
the 10 percent assigned with service 
connection, considering the level of 
disability over the entire period from 
the January 10, 1997, date of service 
connection until the present, pursuant to 
Fenderson.  If the determination remains 
to any extent adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


